EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Jonathan on D’Silva on August 4, 2022.
The application has been amended as follows: 
In the claims
Claim 1,
A reinforced post comprising:
a baseplate;
a reinforcement member having at least one channel on an outer surface of said reinforcement member, each said at least one channel for receiving a bolt;
said at least one channel having an inner surface, said bolt abutting said inner surface of said at least one channel;
said baseplate having a hole for each said at least one channel;
for each said hole [[a]] said bolt engaged with said at least one channel through said hole to secure said reinforcement member to said baseplate; and 
a hollow post positioned over said reinforcement member. 
Claim 10, 
Line 1: replaced “said channel” with - -said at least one channel- -
Claim 13,
Line 2: replaced “four said channels” with - -four said at least one channel- -
Claim 14,
Line 2: replaced “four said channels” with - -four said at least one channel- -

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the primary reason for the allowance of the claims is the inclusion of the combination of “a baseplate having a hole, a reinforcement member having a channel on the outer surface, the channel having an inner surface abutting a bolt, the bolt engaging the channel through the hole to secure the reinforcement member to the baseplate and a hollow post placed over the reinforcement member”. 
Although the prior art of Akdag teaches a reinforcement member having a channel on the outer surface, the bolt does not abut the inner surface of the channel. Examiner believes there would be no reason to modify the prior art without relying in hindsight.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADRIANA FIGUEROA whose telephone number is (571)272-8281. The examiner can normally be reached 8:30AM-5PM MONDAY-FRIDAY.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN GLESSNER can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ADRIANA FIGUEROA/
Primary Examiner
Art Unit 3633
0804/2022